CLAIMS:
(Previously Presented) A method for customizing a patient care workflow, the method comprising: identifying two or more health service records for a patient, the two or more health service records generated by different venues and being stored in different data structures; extracting information from the two or more health service records; converting the information extracted from the two or more health service records into standardized information, the standardized information having a standardized data structure; comparing the standardized information from the health service records to situationally recommended health service workflows associated with a patient's symptoms and/or conditions; based on the comparing generating recommended health service workflows for the patient; automatically identifying the health service role of a user of a patient care documentation system, the health service role being associated with a set of permissions and authorizations;Page 2 of 234818-9682-8083 v1Application No. 15/381,390Attorney Docket No. 27098.230701Response Filed: 04/23/2020Reply to Office Action of: 01/23/2020 based at least in part on the set of permissions and authorizations, automatically determining which, if any, of the recommended health service workflows are actionable by the user; based on the determining, automatically eliminating non-actionable health service workflows of the recommended health service workflows and actionable health service workflows of the recommended health service workflows which are duplicative, appear from the standardized information to be in process, appear from the standardized information to be complete and up-to-date, or require attention but not in a 
(Cancelled).
(Original) The method of claim 1, wherein the two or more health service records are related to the same or similar conditions or symptoms.
(Currently Amended) The method of claim [[2]] 1, wherein the two or more health service records are related to different conditions or symptoms.
(Currently Amended) The method of claim [[2]] 1, further comprising extracting information in a format from the two or more health service records and transforming the format of the information to produce the standardized information.
(Currently Amended) The method of claim [[2]] 1, wherein at least one of [[the]] two or more different health service venues does not provide health care services.
(Currently Amended) The method of claim [[2]] 1, wherein the two or more health service records comprise one or more of insurance claim records, clinical records, wellness records, satisfaction records, payer records, and pharmacy records.
(Original) The method of claim 1, further comprising comparing the standardized information to a medical knowledge model to infer possible conditions or symptoms for the patient.
(Original) The method of claim 1, wherein the set of remaining health service workflows comprises one or more of recommended orders for the user to place, recommended tasks for the user to complete, recommended condition review, recommended assessment, educational or reference material for the user or the patient, and combinations thereof.
(Original) The method of claim 1, further comprising transferring recommended health service workflows which are not actionable by the user to one or more additional users for whom the recommended health service workflows would be actionable.
(Cancelled).
(Previously Presented) The method of claim 1, wherein the set of remaining health service workflows are customized for the user based on a health service venue in which the user is addressing the patient.
(Original) The method of claim 1, wherein the set of remaining health service workflows are customized for the user based on user-indicated preferences.
(Previously Presented) A system for customizing a patient care workflow, the system comprising: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to: identify two or more health service records for a patient, the two or more health service records being from different venues and being stored in different data structures;Page 5 of 234818-9682-8083 v1Application No. 15/381,390Attorney Docket No. 27098.230701Response Filed: 04/23/2020 Reply to Office Action of: 01/23/2020extract information from the two or more health service records; convert the information extracted from the two or more health service records into standardized information, the standardized information having a 
(Previously Presented) The system of claim 14, further comprising extracting information from the health service records for the patient.
(Previously Presented) The system of claim 15, further comprising transforming the information extracted from the health service records into the standardized information.
(Previously Presented) The system of claim 14, further comprising sending recommended health service workflows which are not actionable by the user to one or more other health service providers associated with the patient for whom the recommended health service workflows would be actionable.
(Previously Presented) Computer storage media, excluding signals per se, containing computer executable instructions which, when executed by a computer, cause the computer to: identify two or more health service records for a patient, the two or more health service records from different venues and being stored in different data structures; extract information from the two or more health service records; convert the information extracted from the two or more health service records into standardized information, the standardized information having a standardized data structure; compare the standardized information from the health service records to situationally recommended health service workflows associated with a patient's symptoms and/or conditions; based on the comparison generate recommended health service workflows for the patient; automatically identify a health service role of a user of a patient care documentation system, the health service role being associated with a set of permissions and authorizations;Page 8 of 234818-9682-8083 v1Application No. 15/381,390Attorney Docket No. 27098.230701Response Filed: 04/23/2020Reply to Office Action of: 01/23/2020 based at least in part on the set of permissions and authorizations, automatically determine which, if any, of the recommended health service workflows are actionable by the user and actionable health service workflows of the recommended health service workflows which are duplicative, appear from the standardized information to be in process, appear from the standardized information to be complete and up-to-date, or require attention but 
(Original) The computer storage media of claim 18, wherein the instructions further cause the computer to extract information from the health service records for the patient.
(Original) The computer storage media of claim 19, wherein the instructions further cause the computer to transform the information extracted from the health service records into the standardized information.



/WTM/
01/27/2020

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686